Citation Nr: 0828191	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1993 to January 1995.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts which denied the veteran's claim for 
entitlement to service connection. 

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Petersburg, Florida in May 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.


FINDING OF FACT

There is at least an approximate balance of positive and 
negative evidence as to whether the veteran's current 
disability was incurred in service.


CONCLUSION OF LAW

Resolving doubt in favor of the appellant, service connection 
for the veteran's cervical spine disability is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
(2007).  In light of the favorable decision for the veteran 
in this case, any error in the timing or content of VCAA 
notice or assistance is moot.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran seeks service connection for degenerative disc 
disease of the cervical spine, which he contends had its 
onset during active military service.

At the outset of this discussion, the Board notes that a June 
2005 VA examiner diagnosed the veteran with degenerative disc 
disease of the cervical spine, status post spinal fusion.  
Medical records associated with the claims file also reflect 
that the veteran underwent an anterior diskectomy at C5-6.  
Thus, the Board accepts that the veteran has a current 
disability of he cervical spine.

With respect to the matter of whether there is evidence of 
in-service disease or injury, the veteran has asserted that 
he experienced pain in his cervical spine while on active 
military duty, to include stiffness and numbness.  The Board 
acknowledges that the record does not reflect a notation of 
any cervical pain while the veteran served on active duty.  
The Board also acknowledges that the veteran is not competent 
to diagnose a disability such as a herniated disc or 
degenerative disc disease.  However, the Board believes that 
complications with his neck, such as those described by the 
veteran, lend themselves to lay observation; in essence, the 
veteran is competent to describe many of the symptoms noted 
above.  See Falzone v. Brown, 8 Vet. App. 398 (1995); McCartt 
v. West, 12 Vet. App. 164 (1999).  

Furthermore, the Board notes that a March 1995 clinical 
record reflects complaints of numbness to the cervical area 
radiating to the lumbar area.  The examiner noted the 
possibility of a "pinched nerve" or herniated disc.  In 
March 1996, the veteran was again seen for a one-year history 
of complaints of numbness and stiffness in the cervical to 
lumbar region.  In July 1997, the veteran was examined by Dr. 
R.Y., a private physician.  At that time, the veteran 
reported that he noticed during Marine boot camp that his 
left shoulder blade would pop out if he did any heavy work.  
He described continuous pain between his shoulder blades 
since service, which the examiner referred to as "neck" 
pain.  The examiner noted that a recent MRI had revealed disc 
herniation at C5-6 and C6-7.

Later in July 1997, the veteran was examined by another 
private examiner for cervical symptoms.  At that time, the 
veteran reported having a three year history of cervical and 
left shoulder pain, which began while in the military.  He 
denied a specific injury in service, but the examiner noted 
that he suspected that some sort of injury occurred.  

As these documented complaints of pain in the area of his 
neck were offered during the course of receiving medical 
treatment, and several years prior to filing a claim for 
compensation, the Board finds them to be highly credible.  
Thus, for the purposes of this decision, the Board will 
assume that the veteran experienced symptoms in his neck 
during service and immediately thereafter.

With respect to the final matter of whether there is a link 
between the claimed in-service symptoms and the currently 
diagnosed degenerative disc disease, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence.

In the report of the June 2005 VA examination, a VA examiner 
concluded that the veteran was likely to have had a cervical 
spine strain condition while he was in service.  However, the 
examiner found that he could not relate the cervical spine 
disc problems and the fusion surgery to service without 
resorting to speculation because the condition was not 
diagnosed or documented in service and since the symptoms 
appeared to have arisen later.  The Board notes the examiner 
further concluded that "unless something is found in between 
to indicate that [the veteran] had this condition close or 
within a year of discharge from service, it would be 
speculative to relate the disc surgery to this." 

In this regard, the Board again points out the veteran was 
seen for complaints of numbness to his left cervical area 
which radiated to the lumbar area as early as March 1995, as 
noted above.  The Board further points out that this occurred 
within several months of separation from service.  As noted, 
records in 1996 and 1997 reflect similar complaints, and he 
specifically referred back to a history of symptomatology 
since service during the course of receiving treatment.  The 
veteran has since reaffirmed that he experienced continuous 
symptomatology from prior to separation through his 2001 
surgery.

The Board is cognizant that the veteran also reported various 
complaints at these times involving the left shoulder and 
left scapular region, and that service connection has been 
granted for "left scapular winging/long thoracic nerve 
injury residuals."  Clearly, the slight variations in the 
complaints noted throughout shoulder, back, and neck this 
period create a strong possibility of overlapping 
symptomatology, and present some difficulty in the precise 
onset of his degenerative disc disease of the cervical spine.

However, as noted, the VA examiner rested his negative 
opinion on his belief that symptoms in the neck appeared in 
service, but then resolved for several years before 
returning.  By implication, the examiner also appeared to 
acknowledged that, if cervical spine complaints did exist 
consistently until the ultimate diagnose degenerative disc 
disease was made, this would alter his finding and weigh in 
favor of a relationship between the current disability and 
service.  

The Board notes that the examiner acknowledged some 
documented complaints in 1996, but did not comment on such 
complaints in 1995 or 1997, including the veteran's reports 
in 1997 that his symptoms had existed continuously since 
service.  In any event, the Board finds that the veteran has 
demonstrated credible evidence of a continuity of 
symptomatology between his military service and his 2001 
surgery.  As this appears to address the examiner's primary 
concern, the Board finds that the competent medical evidence 
of record is at least in equipoise as to the crucial medical 
question as to whether the veteran's degenerative disc 
disease was incurred in active military service.  

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that service connection for degenerative disc 
disease of the cervical spine is warranted.  The benefit 
sought on appeal is granted.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


